DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mouleyre                         (DE 10 2016 111 655 A1) in view of Ozer (US 2013/0111691 A1).
As to claim 1, Mouleyre discloses a windscreen wiper device (See the embodiment of              Figs. 24a-26) comprising an elongated wiper blade (12) of a flexible material, which can be placed in abutment with a windscreen to be wiped, which windscreen wiper device comprises a connecting device (24; Fig. 3) for an oscillating arm (28, 30), wherein said oscillating arm can be pivotally connected to said connecting device about a pivot axis (Y) near one end with the interposition of a joint part (926) wherein said joint part comprises at least one tab (A first pair of elements 984 or 986; Figs. 25-26) and can be pivotally connected to said connecting device (Machine translation (MT), paragraph 125), wherein said joint part can be pivoted between a wiping position (The position of Fig. 1) and a service position (The arm is capable of being pivoted in a position off of the wiping position; Figs. 25-26), wherein when in the wiping position said joint part is locked onto said oscillating arm, and at least one laterally inwardly extending protrusion (42a and/or 42b) provided on said oscillating arm is snapped behind a wall (A second pair of elements 984 or 986) of said joint part (Fig. 26), and said tab is blocked 
Mouleyre does not disclose an elastic, elongated carrier element, and the wiper blade including at least one longitudinal groove, in which groove a longitudinal strip of the carrier element is disposed.
Ozer discloses an elastic, elongated carrier element (5), and the wiper blade (6) including at least one longitudinal groove, in which groove a longitudinal strip (5) of the carrier element is disposed (paragraph 57 and Fig. 1).
It would have been obvious to have modified Mouleyre such that the wiper blade includes an elastic, elongated carrier element, and the wiper blade including at least one longitudinal groove, in which groove a longitudinal strip of the carrier element is disposed, as taught by Ozer, in order to allow the wiper blade to conform to the curvature of the windshield being wiped.
As to claim 3, wherein said tab is formed by extension of said wall of said joint part (Figs. 25-26).
As to claim 4, wherein said tab extends laterally outwardly from said wall of said joint part    (Figs. 25-26).
As to claim 6, wherein said oscillating arm has an at least substantially U-shaped cross-section at the location of its connection to said joint part (Fig. 25), and wherein each leg of said U-shaped cross-section comprises a laterally inwardly extending protrusion snapping behind a corresponding wall of said joint part in said wiping position (Fig. 26).
As to claim 7, wherein said protrusions are located opposite each other and are facing towards said free end of said oscillating arm (Figs. 25-26).

As to claim 9, wherein said joint part is located inside said oscillating arm at the location of their interconnection (Figs. 25-26).
As to claim 10, wherein said oscillating arm comprises a pair of opposite, laterally inwardly extending protrusions (42b) on the legs of the U-shaped cross-section thereof, and wherein said protrusions of said another pair are facing away from said free end of said oscillating arm (Fig. 25).
As to claim 11, wherein said pair of protrusions are hooked behind a corresponding leg (985) of the U-shaped cross-section of the joint part for blocking a longitudinal movement of said wiper blade with respect to said oscillating arm (Figs. 25-26).
As to claim 12, wherein said joint part is connected to said connecting device by pivotally engaging protuberances (The ends of the “cylindrical shaft”) of said connecting device at the location of said pivot axis (paragraph 125), in recesses (54) provided in said joint part (Fig. 3).
As to claim 13, wherein said joint part is detachably connected to said connecting device through a snapping/clipping operation (MT, paragraph 125 and Fig. 3).
As to claim 14, wherein said joint part has a recess (54) provided coaxially with said pivot axis in each leg of a U-shaped cross-section (Fig. 3).
As to claim 15, wherein the protuberances of said connecting device extend outwards on either side of said connecting device (MT, paragraph 125 and Fig. 3).
As to claim 16, wherein the protuberances are substantially cylindrical (MT, paragraph 125).
Response to Arguments
Applicant's arguments filed 7/12/21 have been fully considered but they are not persuasive.

Mouleyre discloses a tab (A first pair of elements 984 or 986; Figs. 25-26) of the joint part (926) blocked against bending laterally inwardly by a part (24b; Fig. 3 and MT, paragraph 125) of said connecting device (24) extending upwardly (When joint part 926 is attached onto connecting device 24, elements 984 and 986 are limited in laterally inward travel by upper part 24b; Figs. 3 and 24a).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723